Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election with traverse of Group I, claims 1-3, 14, 38, 45, 66-68, 70, 72, 75, 76, 87-89, 91-93, and 95-98, as well as the species election, without traverse, of a second antigen-binding site that binds B7-H4 comprising the VH of SEQ ID NO: 650 and the VL of SEQ ID NO: 86, in the reply filed on 07/05/2022 is acknowledged. The traversal is on the grounds that Ghayur et al. do not teach any of the claimed bispecific constructs, and as such, the technical feature that links the Groups is novel. Furthermore the technical feature that links the Groups involves an inventive concept, because in view of the teachings of Ghayur, one of ordinary skill in the art would not have been motivated to combine an NKG2D antigen binding site with one of the recited second antigen-binding sites and a site that binds CD16. These arguments have been fully considered but are not deemed persuasive. In view of the claim amendments, dated 07/05/2022, the teachings of Ghayur et al. would not be sufficient to demonstrate that the Groups lack unity of invention; however Applicant’s attention is directed to the rejection of the claims under 35 U.S.C. 103. In view of said claim rejections, it is submitted that the technical feature that links the Groups does not involve an inventive step. The Requirement for Restriction/Election has been deemed proper and is maintained.

	Claims 1-3, 14, 38, 45, 66-68, 70, 72, 75, 76, 87-89, 91-93, 95-100, and 120 are pending.
Claim 120 is newly added.
Claim 101 is canceled.
	Claims 14, 38, 45, 66, 68, 70, 75, 76, 87, 89, 91, 93, and 96-100 are currently amended. 
Claims 99, 100, and 120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/05/2022.
Claims 1-3, 14, 38, 87, 88, 91, and 92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
	Claims 45, 66-68, 70, 72, 75, 76, 89, 93, and 95-98 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72, 75, and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
As indicated above, Applicant has elected an anti-NKG2D antigen-binding site comprising the VH of SEQ ID NO: 650 and the VL of SEQ ID NO: 86. Claim 76 is drawn to an anti-NKG2D antigen-binding site comprising a VH that shares 90% homology with SEQ ID NO: 650 and a VL that shares 90% homology with SEQ ID NO: 86. Following a review of the specification, it appears that Applicant has disclosed a single species comprised with the genus claimed, specifically, an anti-NKG2D antigen-binding site comprising the VH of SEQ ID NO: 650 and the VL of SEQ ID NO: 86; however in view of this disclosure, Applicant is claiming a broad genus of molecules that would be expected to encompass multiple antigen-binding sites having diverse heavy and light chain CDR sequences. Even though Applicant has disclosed one species within said genus, the specification does not provide adequate written description for the entire claimed genus, because in the absence of empirical determination, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which light and heavy chain CDR sequences encompassed by the genus of antigen-binding sites comprising a VH that shares 90% homology with SEQ ID NO: 650 and a VL that shares 90% homology with SEQ ID NO: 86 give rise to antigen-binding sites capable of binding NKG2D. As detailed below Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genus, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed one species within the genus claimed, specifically, an anti-NKG2D antigen-binding site comprising the VH of SEQ ID NO: 650 and the VL of SEQ ID NO: 86; however given the substantial antibody structure variation within the genus as well as the high level of unpredictability in the art, the disclosure of one species comprised within the claimed genus is not sufficiently representative of the entire genus.
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences that confer upon an antibody the ability to bind NKG2D, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind NKG2D. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987, in IDS from 07/05/2022) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind NKG2D which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind NKG2D.
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001, in IDS from 07/05/2022) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011, in IDS from 07/05/2022) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which CDR residues comprised within the VH of SEQ ID NO: 650 and the VL of SEQ ID NO: 86 may be changed such that the resultant variant CDR residues form an antigen-binding site capable of binding NKG2D. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind NKG2D, and because the one disclosed species detailed above is not sufficient to describe the claimed genus, it is submitted that the written description requirement of 35 U.S.C. 112(a) has not been met. 
Although screening techniques can be used to isolate CDR variant antibodies that possess the ability to bind NKG2D, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Claim 72 is included in the rejection of the claims under 35 U.S.C. 112(a), because even though the skilled artisan can readily envision an antigen-binding site that binds NKG2D and an antigen-binding site that binds B7-H4, in the absence of empirical determination, one skilled in the art would not be able to readily envision whether a particular light chain variable region comprised within an anti-NKG2D antigen-binding site would be suitable for use in an anti-B7-H4 antigen-binding site. Furthermore Applicant has provided no examples of an anti-NKG2D antigen-binding site that comprises a light chain variable region, wherein said light chain variable region has an amino acid sequence that is identical to the amino acid sequence of the light chain variable region of an anti-B7-H4 antigen-binding site.
	Claim 75 is included in the rejection of the claims under 35 U.S.C. 112(a), because in the absence of empirical determination, one skilled in the art would not be able to readily envision at least most of the amino acid sequences of light chain variable regions that may be paired with the claimed heavy chain variable regions such that a resultant antigen-binding region possesses the ability to bind NKG2D.
	
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45, 66-68, 70, 89, 93, 95, 97, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Caliguiri et al. (WO 2016/134371, publication date: 08/25/2016, in IDS from 07/05/2022) in view of Kao et al. (US PG PUB 2006/0018899, publication date: 01/26/2006, in IDS from 07/05/2022), Liu et al. (WO 2013/025779, international publication date: 02/21/2013), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014, in IDS from 07/05/2022), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002, in IDS from 07/05/2022).
Caliguiri et al. teach bispecific antibodies that bind a tumor-associated antigen (TAA) and NKG2D, see p. 1. Caliguiri et al. further teach that “[w]hen the disclosed polypeptide is administered to a subject with cancer cells expressing the TAA, the anti-TAA scFv binds to the cancer cell surface with one arm and the anti-KG2D scFv binds to killer cells’ NKG2D receptor on the other arm. This engagement will bridge cancer and killer cells, forming immunological lytic synapses. The killer cells can release perforin and granzymes over the synapses, which destroy the cell membrane and induce cell death of the cancer cells.” See p. 5. Although Caliguiri et al. teach a protein comprising a first antigen-binding site that binds NKG2D and a TAA, Caliguiri et al. do not teach or suggest a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain capable of binding CD16. These deficiencies are remedied by Kao et al., Liu et al., and Moore et al. 
At [0008], Kao et al. teach that “[a] recombinant humanized version of the murine HER2 antibody 4D5 (huMAb4D5-8, rhuMAb HER2, Trastuzumab or HERCEPTIN®; U.S. Pat. No. 5,821,337) is clinically active in patients with HER2-overexpressing metastatic breast cancers that have received extensive prior anti-cancer therapy (Baselga et al., J. Clin. Oncol. 14:737-744 (1996)). Trastuzumab received marketing approval from the Food and Drug Administration Sep. 25, 1998 for the treatment of patients with metastatic breast cancer whose tumors overexpress the HER2 protein.” See [0008]. At [0154]-[0157], Kao et al. teach bispecific antibodies that comprise a HER2-binding moiety, an additional antigen-binding moiety that binds to a second antigen, and heavy chain CH2/CH3 (Fc) regions. At [0067] and [0068], Kao et al. teach that Fc receptors mediate antibody-dependent cellular cytotoxicity (ADCC), wherein non-specific cytotoxic cells that express Fc receptors, such as NK cells, neutrophils, and macrophages, recognize bound antibody on a target cell and subsequently lyse said target cell.
Liu et al. teach that B7-H4 has shown to be overexpressed in tumor-associated macrophages (TAMs), see [0021]. At [0058] - [0059], Liu et al. teach that TAMs facilitate angiogenesis in tumors, and TAMs expressing B7-H4 have been shown to suppress tumor-associated antigen-specific T cells. Throughout the reference Liu et al. teach B7-H4 antibodies, and Liu et al. also disclose that “[t]he invention is additionally directed to a method of treating a tumor in a patient identified as exhibiting an elevated effective concentration of B7-H4-expressing tumor-associated macrophages, which comprises providing to the patient a therapeutically effective amount of such pharmaceutical composition.” At Example 3, Liu et al. teach that anti-B7-H4 antibodies are capable of reversing immune suppression of TAMs.
Moore et al. teach heterodimeric antibody formats that enable the engagement of distinct target antigens, see [0006]. At Figures 1A-1G, Moore et al. teach that traditional antibody molecules may be modified in various ways. For example Moore et al. teach that antibody molecules may be modified by replacing the Fab fragments with scFv molecules, and Moore et al. teach that additional antigen-binding sites may be conjugated to the C-terminus of an antibody Fc region. At [0136], Moore et al. teach that “[t]raditional antibody structural units typically comprise a tetramer. Each tetramer is typically composed of two identical pairs of polypeptide chains, each pair having one ‘light’ (typically having a molecular weight of about 25 kDa) and one ‘heavy’ chain (typically having a molecular weight of about 50-70 kDa). Human light chains are classified as kappa and lambda light chains. The present invention is directed to the IgG class, which has several subclasses, including, but not limited to IgG1, IgG2, IgG3, and IgG4.” It is known in the art that IgG1 isotype heavy chain constant regions are bound by Fc receptors, including CD16.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Caliguiri et al., Kao et al., Liu et al., and Moore et al. to develop a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain capable of binding CD16. One of ordinary skill in the art would have been motivated to do so, because Caliguiri et al. teach a protein comprising a first antigen-binding site that binds NKG2D and a second antigen. Furthermore Kao et al. teach the use of anti-HER2 antibodies in the treatment of HER2-expressing cancers. Therefore one of ordinary skill in the art would have been motivated to modify the invention of Caliguiri et al. to comprise an antigen-binding site specific for HER2, because such an invention would bring HER2-expressing cancer cells in close association with NK cells, thereby leading to the lysis of the cancer cells. In view of the teachings of Liu et al., one of ordinary skill in the art would have been further motivated to modify the invention of Caliguiri et al. and Kao et al. to comprise the administration of an anti-B7-H4 antibody, because the resultant invention would provide multiple mechanisms for treating cancer. As indicated above the invention would bring HER2-expressing cancer cells in close association with NK cells, thereby leading to the lysis of the cancer cells. The invention would also be expected to reverse immune suppression of B7-H4-expressing TAMs. Additionally in view of the teachings of Moore et al., specifically that heterodimeric antibody formats enable the engagement of multiple, distinct target antigens, one of ordinary skill in the art would readily envision that antibodies specific for NKG2D, HER2, and B7-H4 could be conveniently delivered using the heterodimeric antibody formats detailed in Figures 1A-1G of Moore et al. Therefore one of ordinary skill in the art would have been motivated to combine the teachings of Caliguiri et al., Kao et al., Liu et al., and Moore et al. to arrive at a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, a third antigen-binding site that binds HER2, and an antibody Fc domain sufficient to bind CD16. 
Claim 68 is included in the rejection of the claims under 35 U.S.C. 103, because based on Figure 3 of Shum et al. (J Immunol, 168: 240-252, 2002), it appears that the extracellular domains of human NKG2D and primate NKG2D have identical (or nearly identical) amino acid sequences, and at p. 244, Shum et al. teach that “we have defined three very similar human NKG2D alleles and a single chimpanzee Pt-NKG2D allele. The sequences have a nucleotide identity of ~98.9%, demonstrating that NKG2D, like CD94, is a highly conserved gene.” Therefore absent evidence to the contrary, it is submitted that the anti-NKG2D antibody of Caliguiri et al. et al. binds to NKG2D in humans and non-human primates.
With respect to claims 70 and 89, Moore et al. teach that one or more of the antigen-binding regions of the disclosed heterodimeric antibody formats may be scFv molecules, which meet the limitation of an antigen-binding site comprising a heavy and light chain variable domain present on the same polypeptide.
With respect to claim 93, the heterodimeric antibody formats of Moore et al. comprise hinge and CH2 regions, see Figures 1A-1G of Moore et al.
With respect to claim 95, it is noted that the claim does not require that the Fc domain of the invention comprises a particular amino acid sequence. The claim only requires that the Fc domain of the invention comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Given that the heterodimeric antibody of Moore et al. comprises a human IgG1 Fc region, it is submitted that the heterodimeric antibody of Caliguiri et al., Kao et al., Liu et al., and Moore et al. meets the limitation of a protein that comprises an Fc region, wherein said Fc region comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody.
With respect to claim 97, at [0298], Moore et al. teach that “[t]he therapeutic compositions used in the practice of the foregoing methods can be formulated into pharmaceutical compositions comprising a carrier suitable for the desired delivery method.”
With respect to claim 98, at [0018], Moore et al. teach that heterodimeric antibodies may be prepared by introducing nucleic acids encoding heterodimeric antibody components into host cells to produce the heterodimeric antibody.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Caliguiri et al. (WO 2016/134371, publication date: 08/25/2016, in IDS from 07/05/2022), Kao et al. (US PG PUB 2006/0018899, publication date: 01/26/2006, in IDS from 07/05/2022), Liu et al. (WO 2013/025779, international publication date: 02/21/2013), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014, in IDS from 07/05/2022), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002, in IDS from 07/05/2022), as applied to claims 45, 93, and 95, and further in view of Parren et al. (US PG PUB 2015/0353636, publication date: 12/10/2015, in IDS from 07/05/2022).
The teachings of Caliguiri et al., Kao et al., Liu et al., and Moore et al. are detailed above. Although these references teach or suggest a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain that is the human IgG1 Fc domain, these references do not teach or suggest a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain that is the human IgG1 Fc domain, wherein the Fc domain comprises one or more of the Fc domain amino acid mutations recited in claim 96. This deficiency is remedied by Parren et al.
Parren et al. teach methods of increasing complement-dependent cytotoxicity (CDC) of a parental antibody by “introducing a mutation to the first and/or second CH2-CH3 region in one or more amino acid residue(s) selected from the group corresponding to E430X, E345X, S440Y and S440W in the Fc region of a human IgG1 heavy chain; and wherein the first CH2-CH3 region comprises a further amino acid mutation at a position selected from those corresponding to K409, T366, L368, K370, D399, F405, and Y407 in the Fc region of a human IgG1 heavy chain; and wherein the second CH2-CH3 region comprises a further amino acid mutation at a position selected from those corresponding to F405, T366, L368, K370, D399, Y407, and K409 in the Fc region of a human IgG1 heavy chain, and wherein the further amino acid mutation in the first CH2-CH3 region is different from the further amino acid mutation in the second CH2-CH3 region.” See [0142]. At [0019], Parren et al. teach that said mutations may be made in the Fc region of a human IgG1 heavy chain.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Caliguiri et al., Kao et al., Liu et al., and Moore et al. with the teachings of Parren et al. to develop a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain, wherein the Fc domain comprises one or more of the Fc domain amino acid mutations recited in claim 96. One of ordinary skill in the art would have been motivated to do so, because Caliguiri et al., Kao et al., Liu et al., and Moore et al. teach or suggest a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain that is the human IgG1 Fc domain. Furthermore Parren et al. teach antibodies having increased CDC activity that comprise a) a first CH2-CH3 region that comprises a first amino acid mutation and a second amino acid mutation at a position selected from those corresponding to K409, T366, L368, K370, D399, F405, and Y407, and (b) a second CH2-CH3 region that comprises an amino acid mutation at a position selected from those corresponding to F405, T366, L368, K370, D399, Y407, and K409. One of ordinary skill in the art would have been motivated to modify the invention of Caliguiri et al., Kao et al., Liu et al., and Moore et al. to comprise the Fc region modifications of Parren et al., because the resultant invention would be expected to display improved CDC activity, which would be expected to improve the efficacy of the invention of Caliguiri et al., Kao et al., Liu et al., and Moore et al.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45, 66-68, 70, 89, 93, 95, 97, and 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, and 19-21 of copending Application No. 16/483,330 in view of Kao et al. (US PG PUB 2006/0018899, publication date: 01/26/2006, in IDS from 07/05/2022), Liu et al. (WO 2013/025779, international publication date: 02/21/2013), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014, in IDS from 07/05/2022).
The teachings of Kao et al., Liu et al., and Moore et al. are detailed above. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the claims of copending Application No. 16/483,330 with the teachings of Kao et al., Liu et al., and Moore et al. to develop a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain. One of ordinary skill in the art would have been motivated to do so, because the claims of copending Application No. 16/483,330 teach a protein comprising a first antigen-binding site that binds NKG2D and a second antigen. Furthermore Kao et al. teach the use of anti-HER2 antibodies in the treatment of HER2-expressing cancers. Therefore one of ordinary skill in the art would have been motivated to modify the claims of copending Application No. 16/483,330 to comprise an antigen-binding site specific for HER2, because such an invention would bring HER2-expressing cancer cells in close association with NK cells, thereby leading to the lysis of the cancer cells. In view of the teachings of Liu et al., one of ordinary skill in the art would have been further motivated to modify the claims of copending Application No. 16/483,330 and Kao et al. to comprise the administration of an anti-B7-H4 antibody, because the resultant invention would provide multiple mechanisms for treating cancer. The invention would bring HER2-expressing cancer cells in close association with NK cells, thereby leading to the lysis of the cancer cells. The invention would also be expected to reverse immune suppression of B7-H4-expressing TAMs. Additionally in view of the teachings of Moore et al., specifically that heterodimeric antibody formats enable the engagement of multiple, distinct target antigens, one of ordinary skill in the art would readily envision that antibodies specific for NKG2D, HER2, and B7-H4 could be conveniently delivered using the heterodimeric antibody formats detailed in Figures 1A-1G of Moore et al. Therefore one of ordinary skill in the art would have been motivated to combine the claims of copending Application No. 16/483,330, Kao et al., Liu et al., and Moore et al. to arrive at a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, a third antigen-binding site that binds HER2, and an antibody Fc domain sufficient to bind CD16. 
Therefore the instant claims as a whole are prima facie obvious to one of ordinary skill in over the claims of copending Application No. 16/483,330 in view of Kao et al., Liu et al., and Moore et al. 
This is a provisional nonstatutory double patenting rejection.

Claim 96 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, and 19-21 of copending Application No. 16/483,330 in view of Kao et al. (US PG PUB 2006/0018899, publication date: 01/26/2006, in IDS from 07/05/2022), Liu et al. (WO 2013/025779, international publication date: 02/21/2013), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014, in IDS from 07/05/2022), as applied to claims 45, 93, and 95, and further in view of Parren et al. (US PG PUB 2015/0353636, publication date: 12/10/2015, in IDS from 07/05/2022).
The teachings of Kao et al., Liu et al., Moore et al., and Parren et al. are detailed above. 
As detailed above, one of ordinary skill in the art would have been motivated to combine the claims of copending Application No. 16/483,330, Kao et al., Liu et al., and Moore et al. to arrive at a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, a third antigen-binding site that binds HER2, and an antibody Fc domain sufficient to bind CD16. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of copending Application No. 16/483,330, Kao et al., Liu et al., and Moore et al. with the teachings of Parren et al. to develop a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain, wherein the Fc domain comprises one or more of the Fc domain amino acid mutations recited in claim 96. One of ordinary skill in the art would have been motivated to do so, because copending Application No. 16/483,330, Kao et al., Liu et al., and Moore et al. teach or suggest a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain that is the human IgG1 Fc domain. Furthermore Parren et al. teach antibodies having increased CDC activity that comprise a) a first CH2-CH3 region that comprises a first amino acid mutation and a second amino acid mutation at a position selected from those corresponding to K409, T366, L368, K370, D399, F405, and Y407, and (b) a second CH2-CH3 region that comprises an amino acid mutation at a position selected from those corresponding to F405, T366, L368, K370, D399, Y407, and K409. One of ordinary skill in the art would have been motivated to modify the invention of copending Application No. 16/483,330, Kao et al., Liu et al., and Moore et al. to comprise the Fc region modifications of Parren et al., because the resultant invention would be expected to display improved CDC activity, which would be expected to improve the efficacy of the invention of copending Application No. 16/483,330, Kao et al., Liu et al., and Moore et al.
Therefore the instant claim as a whole is prima facie obvious to one of ordinary skill in over the claims of copending Application No. 16/483,330 in view of Kao et al., Liu et al., Moore et al., and Parren et al.
This is a provisional nonstatutory double patenting rejection.

Claims 45, 66-68, 70, 89, 93, 95, 97, and 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 34, 35, 37, and 43-47 of copending Application No. 16/967,218 in view of Liu et al. (WO 2013/025779, international publication date: 02/21/2013) and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014, in IDS from 07/05/2022).
The teachings of Liu et al. and Moore et al. are detailed above. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the claims of copending Application No. 16/967,218 with the teachings of Liu et al. and Moore et al. to develop a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain. One of ordinary skill in the art would have been motivated to do so, because the claims of copending Application No. 16/967,218 teach a protein comprising a first antigen-binding site that binds NKG2D and a second antigen, such as HER2. In view of the teachings of Liu et al., one of ordinary skill in the art would have been motivated to modify the claims of copending Application No. 16/967,218 to comprise the administration of an anti-B7-H4 antibody, because the resultant invention would provide multiple mechanisms for treating cancer. The invention would bring HER2-expressing cancer cells in close association with NK cells, thereby leading to the lysis of the cancer cells. The invention would also be expected to reverse immune suppression of B7-H4-expressing TAMs. Additionally in view of the teachings of Moore et al., specifically that heterodimeric antibody formats enable the engagement of multiple, distinct target antigens, one of ordinary skill in the art would readily envision that antibodies specific for NKG2D, HER2, and B7-H4 could be conveniently delivered using the heterodimeric antibody formats detailed in Figures 1A-1G of Moore et al. Therefore one of ordinary skill in the art would have been motivated to combine the claims of copending Application No. 16/967,218, Liu et al., and Moore et al. to arrive at a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, a third antigen-binding site that binds HER2, and an antibody Fc domain sufficient to bind CD16. 
Therefore the instant claims as a whole are prima facie obvious to one of ordinary skill in over the claims of copending Application No. 16/967,218 in view of Liu et al. and Moore et al. 
This is a provisional nonstatutory double patenting rejection.

Claim 96 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 34, 35, 37, and 43-47 of copending Application No. 16/967,218 in view of Liu et al. (WO 2013/025779, international publication date: 02/21/2013) and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014, in IDS from 07/05/2022), as applied to claims 45, 93, and 95, and further in view of Parren et al. (US PG PUB 2015/0353636, publication date: 12/10/2015, in IDS from 07/05/2022).
The teachings of Liu et al., Moore et al., and Parren et al. are detailed above. 
As detailed above, one of ordinary skill in the art would have been motivated to combine the claims of copending Application No. 16/967,218, Liu et al., and Moore et al. to arrive at a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, a third antigen-binding site that binds HER2, and an antibody Fc domain sufficient to bind CD16. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of copending Application No. 16/967,218, Liu et al., and Moore et al. with the teachings of Parren et al. to develop a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain, wherein the Fc domain comprises one or more of the Fc domain amino acid mutations recited in claim 96. One of ordinary skill in the art would have been motivated to do so, because copending Application No. 16/967,218, Liu et al., and Moore et al. teach or suggest a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain that is the human IgG1 Fc domain. Furthermore Parren et al. teach antibodies having increased CDC activity that comprise a) a first CH2-CH3 region that comprises a first amino acid mutation and a second amino acid mutation at a position selected from those corresponding to K409, T366, L368, K370, D399, F405, and Y407, and (b) a second CH2-CH3 region that comprises an amino acid mutation at a position selected from those corresponding to F405, T366, L368, K370, D399, Y407, and K409. One of ordinary skill in the art would have been motivated to modify the invention of copending Application No. 16/967,218, Liu et al., and Moore et al. to comprise the Fc region modifications of Parren et al., because the resultant invention would be expected to display improved CDC activity, which would be expected to improve the efficacy of the invention of copending Application No. 16/967,218, Liu et al., and Moore et al.
Therefore the instant claim as a whole is prima facie obvious to one of ordinary skill in over the claims of copending Application No. 16/967,218 in view of Liu et al., Moore et al., and Parren et al.
This is a provisional nonstatutory double patenting rejection.

Claims 45, 66-68, 70, 89, 93, and 95-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 25, 44, and 45 of copending Application No. 17/265,876 in view of Liu et al. (WO 2013/025779, international publication date: 02/21/2013) and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014, in IDS from 07/05/2022), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002, in IDS from 07/05/2022).
The teachings of Liu et al. and Moore et al. are detailed above. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the claims of copending Application No. 17/265,876 with the teachings of Liu et al. and Moore et al. to develop a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, and an antibody Fc domain. One of ordinary skill in the art would have been motivated to do so, because the claims of copending Application No. 17/265,876 teach a protein comprising a first antigen-binding site that binds NKG2D and a second antigen, such as HER2. In view of the teachings of Liu et al., one of ordinary skill in the art would have been motivated to modify the claims of copending Application No. 17/265,876 to comprise the administration of an anti-B7-H4 antibody, because the resultant invention would provide multiple mechanisms for treating cancer. The invention would bring HER2-expressing cancer cells in close association with NK cells, thereby leading to the lysis of the cancer cells. The invention would also be expected to reverse immune suppression of B7-H4-expressing TAMs. Additionally in view of the teachings of Moore et al., specifically that heterodimeric antibody formats enable the engagement of multiple, distinct target antigens, one of ordinary skill in the art would readily envision that antibodies specific for NKG2D, HER2, and B7-H4 could be conveniently delivered using the heterodimeric antibody formats detailed in Figures 1A-1G of Moore et al. Therefore one of ordinary skill in the art would have been motivated to combine the claims of copending Application No. 17/265,876, Liu et al., and Moore et al. to arrive at a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds B7-H4, a third antigen-binding site that binds HER2, and an antibody Fc domain sufficient to bind CD16. 
Claim 68 is included in the rejection of the claims under 35 U.S.C. 103, because based on Figure 3 of Shum et al. (J Immunol, 168: 240-252, 2002), it appears that the extracellular domains of human NKG2D and primate NKG2D have identical (or nearly identical) amino acid sequences, and at p. 244, Shum et al. teach that “we have defined three very similar human NKG2D alleles and a single chimpanzee Pt-NKG2D allele. The sequences have a nucleotide identity of ~98.9%, demonstrating that NKG2D, like CD94, is a highly conserved gene.” Therefore absent evidence to the contrary, it is submitted that the anti-NKG2D antibody of copending Application No. 17/265,876 et al. binds to NKG2D in humans and non-human primates.
Therefore the instant claims as a whole are prima facie obvious to one of ordinary skill in over the claims of copending Application No. 17/265,876 in view of Liu et al. and Moore et al. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642